DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 7, filed 09/22/2022, with respect to the rejection of claims 1-5, 7-11, and 13-22 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The rejection of claims 1-5, 7-11, and 13-22 under 35 USC 112(b) have been withdrawn. The amendments, however, introduce new issues under 35 USC 112. See rejections below.
Applicant's arguments regarding the rejections of claims 1 and 11 under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues that Sheldon (US 9724518) never describes selection of a profile from the plurality of RRP profiles, but rather selection of a rate, based on activity level. The Examiner respectfully disagrees.
It is unclear why the transfer function in Sheldon could not result in a plurality of RRP profiles which are selected, as argued by Applicant. The Examiner respectfully submits that the transfer function of Sheldon is what results in a selection between a plurality of RRP profiles, i.e., the transfer function determines which RRP profile to select. Multiple SIR pacing profiles (306, 310, 314, 320, 324), which are considered equivalent to the claimed plurality of RRP profiles (non-final rejection mailed 09/30/2021, para. 12), are evident in Fig. 4 and are chosen based on set activity count thresholds (308, 312, 318, 322) of the transfer function. Clearly, as evidenced by Fig. 4, the transfer function of Sheldon is used to select between a plurality of RRP profiles 306 (base pacing rate), 310 (sloped pacing rate), 314 (activities of daily living rate), 320 (second sloped pacing rate), 324 (maximum upper pacing rate) (Col. 10, ll. 12-45). Thus, Applicant’s argument that the single transfer function in Sheldon does not result in selection between a plurality of RRP profiles is unpersuasive, as evidenced above.
Furthermore, looking to Applicant’s disclosed embodiment of “a plurality of RRP profiles”, it is apparent that these profiles are simply multiple sloped lines which adjust pacing rate according to measured activity level (Fig. 5). Such limitations are clearly present in Sheldon’s Fig. 4, as evidenced above. The fact that a single transfer function is used in Sheldon to choose between these multiple profiles does not distinguish the claimed invention from Sheldon since there are no provisions in the claims which preclude the use of a single transfer function to choose which RRP profile to use. As a result, Applicant’s arguments are not persuasive.
Applicant further argues that Roline (US 5282839) teaches that if a patient’s activity sensors are overachieving, the RRP profile will decrease in aggressiveness, while if the patient’s sensors are underachieving, the RRP profile will increase in aggressiveness, as opposed to the requirements of the amended claims, which incorporate the language of now-cancelled claim 3. It is noted, however, that Roline’s teachings were not relied upon for teaching the amended claim language (see non-final rejection mailed 06/24/2022, pg. 6, para. 6), but rather for motivating the use of a plurality of RRP profiles which generate pacing rates based on sensed activity information over a same range of the sensed activity information (previous non-final rejection, pg. 5, para. 3-4). As such, this argument is not persuasive because Sheldon, not Roline, is relied upon for teaching of the claimed subject matter.
Applicant’s arguments regarding claim 5, see Remarks pg. 9-11, have been fully considered but they are not persuasive. Applicant argues that Sheldon does not teach comparing first and second activity information and selecting an RRP profile based on the comparison. The Examiner respectfully disagrees.
Looking to the previous non-final rejection, pg. 6-7, para. 7, Sheldon clearly discloses, “determining a first plurality of activity metrics from the activity signal, determining an activity metric value at a predetermined percentile of the first plurality of activity metrics, setting a lower rate set point based on the activity metric value at the predetermined percentile, determining a next activity metric from the activity signal and delivering cardiac pacing at a lower base pacing rate in response to at least the next activity metric being less than or equal to the lower rate set point,” (Col. 1, ll. 57-67).
 Sheldon discloses determining an activity metric from a first plurality of activity metrics, setting a lower rate set point based on the first activity metric, then determining a next (second) activity metric and delivering cardiac pacing at a lower pacing rate in response to the next activity metric being less than or equal to the lower rate set point. Looking to Fig. 4, it is clear that lower rate set points 308, 312, separate RRP profiles 306, 310, 314. Thus, Sheldon discloses comparing first and second activity information to determine if a lower RRP is required based on the comparison. As such, this argument is not persuasive and the rejection of claim 5 is maintained.
The following arguments, see Remarks pg. 11-12, rely on the arguments addressed above and are thus unpersuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 8-11, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al. (US 9724518) (hereinafter Sheldon) in view of Roline et al. (US 5282839) (hereinafter Roline).
Regarding claim 1, Sheldon discloses an implantable medical device (Abstract) comprising; a sensing apparatus comprising a sensor to sense activity information of a patient (Fig. 3, sensing module 204 & activity sensor 212); a control apparatus comprising processing circuitry (Fig. 3, control 206) to select a rate responsive pacing (RRP) profile from a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile based on the sensed activity information received from the sensing apparatus (Fig. 4 depicts plot of sensor-indicated rate (SIR) vs. activity count and illustrates multiple RRP profiles of lower rate 306 [least aggressive RRP profile], slope rate 310,  activities of daily living (ADL) rate 314, second slope rate 320, and maximum upper pacing rate 324 [most aggressive RRP profile], which are set as activity counts surpass various activity count set points 308, 312, 318, 322; see col. 10, ll. 12-45); and an electrode apparatus comprising a plurality of pacing electrodes (Fig. 3, pulse generator 202 & electrodes 162, 164), the electrode apparatus operably coupled to the control apparatus (Fig. 3, pulse generator 202 & electrodes 162, 164 are coupled to control 206), the electrode apparatus to deliver rate responsive pacing to the patient at a pacing rate corresponding to the RRP profile (Col. 2, ll. 1-6: “… a pulse generator configured to generate and deliver pacing pulses to a patient's heart via a pair of electrodes coupled to the implantable medical device”; Col. 10, ll. 23-42 describes rate responsive pacing with respect to Fig. 4), wherein selecting the RRP profile from the plurality of RRP profiles comprises selecting a more aggressive RRP profile than the previously selected RRP profile based on the sensed activity information indicating an increase in the patient's activity and the most aggressive RRP profile of the plurality of profiles is not already selected (Fig. 4 depicts such corresponding RRP profiles as slope 310, ADL rate 314, second slope 320, which are all rates set based on increasing activity count and are less aggressive than the maximum aggressive RRP profile 324; see Col. 10, ll. 23-42).
Sheldon does not disclose a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile, wherein each of the plurality of RRP profiles generates a pacing rate based on the sensed activity information over a same range of sensed activity information.
Roline, however, teaches a rate responsive pacemaker for providing an optimized pacing rate which varies with a patient’s physiologic demand (Abstract) with a plurality of RRP profiles ranging from least aggressive (Fig. 2A, RR1) to a most aggressive (Fig. 2A, RR10) that each generate a pacing rate based on the sensed activity information over a same range of sensed activity information (Fig. 2A, RR1-RR10 are all over same range of activity information; Col. 4, ll. 59-63). Roline also teaches that multiple rate response functions are provided to afford the necessary flexibility in providing alternative rate response settings to accommodate for various factors, such as: (a) group-based correlation drift wherein differences exist among a group of patients regarding their respective correlations between the sensor output and corresponding desired pacing rate; (b) individual-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker for an individual patient primarily due to physiological changes of the patient over time, such as due to aging; and (c) non-physiological-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker sensor primarily due to pacemaker performance changes, such as drift in sensor output (Col. 14, ll. 27-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Sheldon to include a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile, wherein each of the plurality of RRP profiles generates a pacing rate based on the sensed activity information over a same range of sensed activity information. Making this modification would be useful for providing the necessary flexibility in providing alternative rate response settings to accommodate for various factors, such as: (a) group-based correlation drift wherein differences exist among a group of patients regarding their respective correlations between the sensor output and corresponding desired pacing rate; (b) individual-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker for an individual patient primarily due to physiological changes of the patient over time, such as due to aging; and (c) non-physiological-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker sensor primarily due to pacemaker performance changes, such as drift in sensor output, as taught by Roline.
Regarding claim 2, Sheldon discloses that the pacing electrodes deliver rate responsive pacing at the pacing rate corresponding to the selected RRP profile during activity events based on the sensed activity information (Fig. 4; Col. 10, ll. 23-42).
Regarding claim 5, Sheldon discloses a therapy system (Abstract) comprising: a sensing apparatus comprising a sensor to sense activity information of a patient (Fig. 3, sensing module 204 & activity sensor 212); a control apparatus comprising processing circuitry, the control apparatus operably coupled to the sensing apparatus (Fig. 3, control 206 is coupled to sensing module 204), the control apparatus configured to: monitor sensed activity information of the patient, determine a first activity information of a patient related to a first activity level of the patient, determine a second activity information related to a second activity level of the patient, compare the first activity information to the second activity information, and determine a rate responsive pacing (RRP) profile from a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile based on the compared activity information (Col. 1, ll. 57-67: “determining a first plurality of activity metrics from the activity signal, determining an activity metric value at a predetermined percentile of the first plurality of activity metrics, setting a lower rate set point based on the activity metric value at the predetermined percentile, determining a next activity metric from the activity signal and delivering cardiac pacing at a lower base pacing rate in response to at least the next activity metric being less than or equal to the lower rate set point”; see also rejection of claim 1 above); and an implantable medical device (Fig. 3, pacemaker 300) comprising pacing electrodes (Fig. 3, pacing electrodes 164, 162), the implantable medical device operably coupled to the control apparatus (Fig. 3, control 206 within pacemaker 100), the pacing electrodes to deliver rate responsive pacing (RRP) to the patient at a pacing rate corresponding to the determined RRP profile (Col. 1, ll. 57-67; see also rejection of claim 1).
Sheldon does not disclose a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile, wherein each of the plurality of RRP profiles generates a pacing rate based on the sensed activity information over a same range of sensed activity information.
Roline, however, teaches a rate responsive pacemaker for providing an optimized pacing rate which varies with a patient’s physiologic demand (Abstract) with a plurality of RRP profiles ranging from least aggressive (Fig. 2A, RR1) to a most aggressive (Fig. 2A, RR10) that each generate a pacing rate based on the sensed activity information over a same range of sensed activity information (Fig. 2A, RR1-RR10 are all over same range of activity information; Col. 4, ll. 59-63). Roline also teaches that multiple rate response functions are provided to afford the necessary flexibility in providing alternative rate response settings to accommodate for various factors, such as: (a) group-based correlation drift wherein differences exist among a group of patients regarding their respective correlations between the sensor output and corresponding desired pacing rate; (b) individual-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker for an individual patient primarily due to physiological changes of the patient over time, such as due to aging; and (c) non-physiological-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker sensor primarily due to pacemaker performance changes, such as drift in sensor output (Col. 14, ll. 27-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Sheldon to include a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile, wherein each of the plurality of RRP profiles generates a pacing rate based on the sensed activity information over a same range of sensed activity information. Making this modification would be useful for providing the necessary flexibility in providing alternative rate response settings to accommodate for various factors, such as: (a) group-based correlation drift wherein differences exist among a group of patients regarding their respective correlations between the sensor output and corresponding desired pacing rate; (b) individual-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker for an individual patient primarily due to physiological changes of the patient over time, such as due to aging; and (c) non-physiological-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker sensor primarily due to pacemaker performance changes, such as drift in sensor output, as taught by Roline.
Regarding claim 8, Sheldon discloses the control apparatus is further configured to determine a more aggressive RRP profile of the plurality of RRP profiles than the previously determined RRP profile in response to an increase in an activity level of the patient indicated by the sensed activity information from the sensor apparatus (Claim 1: “set a sensor indicated pacing rate to be greater than a lower base pacing rate in response to at least the next activity metric being greater than the adjustable lower rate set point”; Fig. 4; Col. 10, ll. 23-42).
Regarding claim 9, Sheldon discloses the sensing apparatus senses one or more of patient movement information (Col. 8, ll. 35-37), intracardiac electrogram signals (Col. 4, ll. 5), blood pressure measurement, and heart sounds (Col. 9, ll. 50-53).
Regarding claim 10, Sheldon discloses the implantable medical device comprises at least one of the control apparatus and the sensing apparatus (Fig. 3, control 206 and sensing module 204 are within pacemaker 100).
Regarding claim 11, Sheldon discloses a method of delivering rate responsive pacing therapy comprising: monitoring activity information related to an activity level of a patient; selecting a rate responsive pacing (RRP) profile from a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile based on the monitored activity information; delivering a rate responsive pacing (RRP) to the patient at a pacing rate corresponding to the selected RRP profile, wherein the selected RRP profile generates the pacing rate based on the activity information, wherein selecting the RRP profile from the plurality of RRP profiles based on the monitored activity information comprises selecting a more aggressive RRP profile from the plurality of RRP profiles in response to the monitored activity information indicating an increase in the activity level of the patient and the most aggressive RRP profile of the plurality of RRP profiles is not already selected (see rejection of claim 1 above).
Sheldon does not disclose a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile, wherein each of the plurality of RRP profiles generates a pacing rate based on the sensed activity information over a same range of sensed activity information.
Roline, however, teaches a rate responsive pacemaker for providing an optimized pacing rate which varies with a patient’s physiologic demand (Abstract) with a plurality of RRP profiles ranging from least aggressive (Fig. 2A, RR1) to a most aggressive (Fig. 2A, RR10) that each generate a pacing rate based on the sensed activity information over a same range of sensed activity information (Fig. 2A, RR1-RR10 are all over same range of activity information; Col. 4, ll. 59-63). Roline also teaches that multiple rate response functions are provided to afford the necessary flexibility in providing alternative rate response settings to accommodate for various factors, such as: (a) group-based correlation drift wherein differences exist among a group of patients regarding their respective correlations between the sensor output and corresponding desired pacing rate; (b) individual-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker for an individual patient primarily due to physiological changes of the patient over time, such as due to aging; and (c) non-physiological-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker sensor primarily due to pacemaker performance changes, such as drift in sensor output (Col. 14, ll. 27-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Sheldon to include a plurality of RRP profiles ranging from a least aggressive RRP profile to a most aggressive RRP profile, wherein each of the plurality of RRP profiles generates a pacing rate based on the sensed activity information over a same range of sensed activity information. Making this modification would be useful for providing the necessary flexibility in providing alternative rate response settings to accommodate for various factors, such as: (a) group-based correlation drift wherein differences exist among a group of patients regarding their respective correlations between the sensor output and corresponding desired pacing rate; (b) individual-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker for an individual patient primarily due to physiological changes of the patient over time, such as due to aging; and (c) non-physiological-based correlation drift wherein the sensor output associated with the rate control parameter being measured does not remain constant over the life of the pacemaker sensor primarily due to pacemaker performance changes, such as drift in sensor output, as taught by Roline.
Regarding claim 14, Sheldon discloses selecting the RRP profile from the plurality of RRP profiles based on the monitored activity information comprises selecting the most aggressive RRP profile from the plurality of RRP profiles (Fig. 4, maximum upper pacing rate 324 when activity surpasses set point 322; Col. 10, ll. 23-43: “The SIR is set to the maximum upper pacing rate 324 for all activity counts greater than the maximum upper rate set point 322”).
Regarding claim 16, Sheldon discloses monitoring activity information comprises: determining a first monitored activity information prior to delivering the rate responsive pacing (Fig. 6, box 502, wherein LR setpoint is previously established by previously determining activity metrics, see col. 9, ll. 21-23, prior to rate responsive pacing of Fig. 6, box 504, see col. 13, ll. 8-11), and determining a second monitored activity information after delivering the rate responsive pacing (Fig. 6, box 506; col. 13, ll. 8-13: “At block 504, a monitoring interval is started...  The monitoring interval is a time period after the adjustment interval that is used to establish the LR set point upon enabling rate responsive pacing [i.e., the second activity information 506 is determined after enabling rate responsive pacing for monitoring interval of box 504].  At block 506, activity metrics are accumulated over the monitoring interval”), wherein selecting the RRP profile from the plurality of RRP profiles based on the monitored activity information comprises comparing the first monitored activity information to the second monitored activity information (Fig. 6, box 510, 514, 518; i.e., adjusting the LR set point is considered to be adjusting the RRP profile since the LR set point is used as a reference to compare to activity metrics and determine an RRP profile).
Regarding claim 17, Sheldon discloses delivering RRP to the patient at the pacing rate corresponding to the selected RRP profile occurs when the monitored activity information is indicative of the activity level of the patient is above a minimum (Fig. 4; Col. 10, ll. 23-42: “As the activity count increases above the LR set point 308, the SIR may be determined according to an established profile between the SIR and the activity count,” i.e,. the LR set point 308 is considered a minimum activity level above which RRP is adjusted).
Regarding claim 18, Sheldon discloses selecting the RRP profile from the plurality of RRP profiles based on the monitored activity information comprises periodically selecting the RRP profile based on the monitored activity information after a time period, wherein the time period is greater than one day (Col. 15, ll. 36-42: “the adjustment interval may be… for example two to seven days”).
Regarding claim 19, Sheldon discloses the monitored activity information comprises at least one of patient movement information (Col. 8, ll. 35-37), intracardiac electrogram signals (Col. 4, ll. 5), blood pressure measurement, and heart sounds (Col. 9, ll. 50-53).
Regarding claim 21, Sheldon discloses that the plurality of RRP profiles are programmed into the control apparatus (Fig. 5-7 and 10 illustrate embodiments of dynamic RRP profile programming; Col. 10, ll. 10-39 discuss programming of operating parameters into device).
Regarding claim 22, Sheldon discloses the plurality of RRP profiles are developed by the control apparatus (Fig. 5-7 and 10 illustrate embodiments of dynamic RRP profile programming by the device).
Claims 4, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon in view of Roline, further in view of Zhang et al. (US 2007/0150015) (hereinafter Zhang).
Regarding claims 4, 7, and 20, modified Sheldon does not disclose the control apparatus is to determine/select a less aggressive RRP profile than the previously determined RRP profile if the sensed activity information indicates an undesired patient condition.
Zhang, however, teaches an implantable cardiac device with ischemia response capability (Abstract) wherein, upon detection of cardiac ischemia, modifying the behavior of the device in delivering pacing therapy in a rate-adaptive mode by taking one or more actions selected from a group that includes discontinuing rate-adaptive pacing, decreasing the specified maximum sensor-indicated rate, and adjusting a response factor of a rate-response curve so that a particular exertion level particular is mapped to a lower sensor-indicated rate if cardiac ischemia is detected (Para. 28, number 1)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Sheldon such that the control apparatus determine/select a less aggressive RRP profile than the previously determined RRP profile if the sensed activity information indicates an undesired patient condition (i.e., Zhang’s taught cardiac ischemia detection). Making this modification would be useful for providing an optimum type of therapy to the patient upon detection of cardiac ischemia (Para. 27, first two sentences).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olive et al. (US 5423870) discloses a rate-responsive pacemaker (Abstract).
Woodson et al. (US 5609613) discloses controlling of pacing rate in pacemakers (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792